Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 10/18/21. As directed by the amendment, claims 31, 36, and 40 have been amended, claims 1-30 have been canceled, and claims 41-50 have been added. Thus, claims 31-40 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a retaining mechanism securing the mask to the subject” (claim 41, ln. 3)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Objections
4.	Claims 41 and 46 are objected to because it appears the phrase “the expansion of spring” (ln. 2 of both claims) should read --the expansion of the spring--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 31 and 50, the term “the flow path of air” (ln. 11 of both claims) lacks an antecedent basis.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 31, 33, 38, 35-36, and 40-50 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport et al (2006/0102179) in view of Chu et al (2004/0040563).
Regarding claim 31, Rapaport discloses a method comprising: identifying that a subject suffers from sleep apnea (Fig. 1 depicts a patient suffering from sleep apnea; [0002] and [0027] disclose treating patients with apneas); applying positive airway pressure (PAP) to the subject via a mask placed on a face of the subject (Fig. 1, mask 20 applies PAP to the subject via flow generator 22; [0027] disclose “PAP therapy”); sensing a respiratory-related parameter of the subject while the mask is on the face of the subject Fig. 2, step 206 discloses detecting a change in the patient’s state; [0032] discloses numerous patient parameters to sense, including heart rate, blood pressure, EEG, etc.); assessing a need of the subject for respiratory support responsively to the respiratory-related parameter ([0033] discloses assessing if the patient is relaxed, in which case PAP may be implements or increased; [0034] discloses assessing if the 
Rapaport does not disclose that configuring the mask to regulate the PAP provided to the face is performed by moving a portion of the mask, with the pressure of air provided by an air source that provides the PAP, to change the flow path of air into and out of the mask.
However, Chu teaches a mask for providing PAP (Fig. 1, mask 4) comprising a pressure regulating valve (Figs. 1-4, valve 12) that moves based on the air provided by an air source that provides the PAP (Figs. 3 and 4 depict a first position and a second position of the valve 12, respectively, wherein the amount of pressure provided to the interior of the mask by the air source dictates which position the valve 12 is configured). The position in which the valve 12 is placed regulates the PAP and changes the flow path of air into and out of the mask (Fig. 3 depicts a first position in which the pressure in the interior of the mask is above a threshold, which results in air flowing into the mask via the delivery conduit 10 (see Fig. 1) and out of the mask via a gap formed between the piston 18 and the floating valve seat 22 (see [0025]). Fig. 4 depicts a second position in which the pressure in the interior of the mask falls below the threshold, which results in air flowing into the mask via the delivery conduit 10 and the ports 28 and out of the mask via the ports 28 (see [0029]). Thus, the valve 12 regulates the PAP 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to modify the mask and method of Rapaport to have the pressure regulating valve that changes the flow paths of air into and out of the mask as taught by Chu in order to achieve substantially constant pressure within the mask (Chu, [0025]) while also allowing the patient to breathe if the positive airway pressure stops or fails (Chu, [0025]).
Regarding claim 33, the modified device of Rapaport has configuring the mask to regulate the PAP comprises, in response to detecting a need for respiratory support, closing one or more vents of the mask that provide air flow from within the mask to outside the mask (Chu, Fig. 3, the first position of valve 12 closes off the ports 28; see [0024]).
Regarding claim 35, the modified device of Rapaport has wherein sensing a respiratory-related parameter of the subject while the mask is on the face of the subject comprises detecting a respiratory-related parameter of the subject that indicates that the subject is undergoing REM sleep, and wherein assessing a need of the subject for respiratory support responsively to the respiratory-related parameter comprises assessing the need of the subject for respiratory support responsively to detecting the respiratory-related parameter of the subject that indicates that the subject is undergoing REM sleep (Rapaport, [0040], discloses maintaining or increasing the pressure of the PAP if the patient shows irregular breathing that suggests he is in REM sleep).

Rapaport does not disclose that configuring the mask to regulate the PAP provided to the face is performed by moving a portion of the mask, with the pressure of air provided by an air source that provides the PAP, to change the flow path of air into and out of the mask.
However, Chu teaches a mask for providing PAP (Fig. 1, mask 4) comprising a pressure regulating valve (Figs. 1-4, valve 12) that moves based on the air provided by an air source that provides the PAP (Figs. 3 and 4 depict a first position and a second position of the valve 12, respectively, wherein the amount of pressure provided to the interior of the mask by the air source dictates which position the valve 12 is configured). 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to modify the mask of Rapaport to have the pressure regulating valve that changes the flow paths of air into and out of the mask as taught by Chu in order to achieve substantially constant pressure within the mask (Chu, [0025]) while also allowing the patient to breathe if the positive airway pressure stops or fails (Chu, [0025]).
Regarding claim 38, the modified device of Rapaport has configuring the mask to regulate the PAP comprises, in response to detecting a need for respiratory support, closing one or more vents of the mask that provide air flow from within the mask to outside the mask (Chu, Fig. 3, the first position of valve 12 closes off the ports 28; see [0024]).
Regarding claim 40, the modified device of Rapaport has the control unit as configured to assess the need of the subject for respiratory support responsively to the 
	Regarding claims 41 and 46, the modified method and device of Rapaport has the pressure of air provided by an air source that provides the PAP causing the expansion of spring positioned between the mask and a retaining mechanism securing the mask to the subject (Chu, Figs. 2-3, piston 18 comprises a spring 20 that expands and contracts based on the provided PAP. The spring 20 can be provided between the mask and a retaining mechanism (i.e. the valve body that retains the spring 20 depicted in Fig. 3)).
	Regarding claim 42 and 47, the modified method and device of Rapaport has the pressure of air provided by an air source that provides the PAP as applied to a closed cavity within the mask to cause the movement of the portion of the mask (Chu, Fig. 3, depicts the “interior of the mask” as a closed cavity).
	Regarding claim 43 and 48, the modified method and device of Rapaport has air from the air source as prevented from entering the mask when the PAP is inactive (Rapoport, [0041], discloses that air is prevented from entering the mask at step 210 when instructions have been given to disengage the system).
	Regarding claim 44 and 49, the modified method and device of Rapaport has the air source as operable to move a portion of the mask to cover a vent in the mask (Chu, 
	Regarding claim 45 and 50, the modified method and device of Rapaport has the air source as operable to move a portion of the mask to provide to open a flow path for air to enter the airway of the subject (Chu, Fig. 4, lack of air pressure in the interior of the mask from the air source moves the valve 12 to open up ports 28 that allow for atmospheric air to enter the mask and go to the subject’s airway; see [0029]).
10.	Claims 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport in view of Chu, as applied to claims 31 and 36, and further in view of Frater et al (2002/0029780).
	Regarding claims 32 and 37, Rapoport does not disclose that configuring the mask to regulate the PAP comprises regulating a distance of the mask from the face of the subject.
	However, Frater teaches a PAP mask (Fig. 10, shell 20), wherein the distance between the mask and the face of the subject is regulated based on the PAP pressure applied by the mask (Fig. 10, gussets 33 allow the distance between the mask 20 and the face (“Xp”) to be adjusted; see [0048] discloses that Xp varies based on the PAP pressure in the mask).  Frater additionally teaches that use of this adjustable gusset provides the patient better comfort and compliance the prescribed respiration therapy regime ([0017]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of Rapoprt to have an adjustable gusset that would allow the mask to regulate a distance of the mask from the .
11.	Claims 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport in view of Chu, as applied to claims 31 and 36, and further in view of Selvarajan et al (2010/0147302).
	Regarding claim 34, Rapoport does not disclose wherein configuring the mask to regulate the PAP comprises, in response to detecting a need for respiratory support, unblocking a vent hole so that air supplied to the mask flows into the mask.
	However, Selvarajan teaches a mask CPC system comprising a flow generator (Fig. 1, mask 10 and flow generator 12), wherein the flow generator may include a valve coordinated with the patient’s breathing cycle that is closed during inhalation and open during exhalation (i.e. “unblocking a vent hold so that air supplied to the mask flows into the mask”), which reduces power consumption of the device ([0054]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of Rapoport to include a valve with the flow generator that unblocks a vent hole so that air is supplied to the mask at appropriate times as taught by Selvarajan to reduce power consumption of the device.
Response to Arguments
12.	Applicant’s arguments filed on 10/18/21 on Page 6 with respect to claims 31 and 36 and regarding Rapoport not disclosing configuring the mask to regulate the PAP provided to the face by moving a portion of the mask, with the pressure of air provided by the source of positive airway pressure, to change the flow path of air into and out of 
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785